Dismissed and Memorandum Opinion filed March 6, 2008







Dismissed
and Memorandum Opinion filed March 6, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01012-CV
____________
 
GARRY EDWARD MOULTON, Appellant
 
V.
 
SHELLIA FAYE MOULTON, Appellee
 

 
On Appeal from the
246th District Court
Harris County,
Texas
Trial Court Cause
No. 2006-79453
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a final decree of divorce signed November 2, 2007.  On January
10, 2008, this court referred the case to mediation.  On February 26, 2008,
appellant filed an agreed motion to dismiss the appeal because the case settled
at mediation.  See Tex. R. App.
P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
6, 2008.
Panel consists of Chief Justice Hedges and Justices
Anderson and Boyce.